Citation Nr: 9921707	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  95-31 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for achalasia with 
dysphagia as secondary to service-connected residuals of a 
gunshot wound to the chest, with rib resection.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the chest, with rib resection, currently 
rated as 20 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
a left heel scar.

4.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to July 
1953.  He was wounded in combat action and received the 
Combat Infantry Badge (CIB).

The Board of Veterans' Appeals (Board) notes that issues 1, 2 
and 3 on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions dated in July 1994 and 
June 1995.  The veteran filed a timely notice of disagreement 
(NOD) and was furnished a statement of the case (SOC) in July 
1995.  A timely substantive appeal was received in September 
1995.

In a rating decision of January 1996 the RO granted service 
connection for PTSD evaluated as 30 percent disabling.  The 
veteran filed a timely NOD and was furnished a separate SOC 
in October 1996.  He filed a timely substantive appeal in 
October 1996.

The Board notes that evidence contained in the record appears 
to raise an implied issue of entitlement to service 
connection for gastroesophageal reflux disease and hiatal 
hernia including on a secondary basis which is not 
inextricably intertwined with the certified issues on appeal.  
As this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it  to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).




In February 1999, the veteran and his spouse located at the 
RO attended a video conference hearing before a member of the 
Board sitting at in Washington, D.C.  
A copy of the hearing transcript is on file.  At the hearing, 
it was requested by the veteran and his representative that 
the case be held in abeyance for 30 days for the submission 
of additional evidence.  A medical record was subsequently 
received with waiver of initial review by the RO.  See 
38 C.F.R. § 21.1304(c)(1998).


FINDINGS OF FACT

1.  The claim for service connection for achalasia with 
dysphagia as secondary to service-connected residuals of a 
gunshot wound to the chest, with rib resection is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

2.  PTSD is currently productive of considerable social and 
industrial impairment, but no greater, and without evidence 
of ongoing suicidal ideation with intent or plan, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; inability to establish and 
maintain effective relationships.

3.  Residuals of a gunshot wound of the chest with rib 
resection are productive of not more than moderate pleural 
cavity impairment, with no evidence of moderately severe 
disablement.



4.  The record lacks competent medical evidence demonstrating 
traumatic chest wall defect demonstrating the veteran's FEV-1 
is 56 to 70 percent of the predicted value, or; the FEV-1/FVC 
ratio is 56-70 percent of the  predicted value, or; the DLCO 
(SB) is 56 to 65 percent of the predicted value.

5.  The left heel scar tender and painful.


CONCLUSIONS OF LAW

1.  The claim for service connection for achalasia with 
dysphagia as secondary to service-connected residuals of a 
gunshot wound to the chest, with rib resection is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an initial evaluation of 50 percent for 
PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (a)(b) (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.126, 4.132, Diagnostic Code 9411 
(effective  prior to November 7, 1996); 38 C.F.R. § 4.130; 
Diagnostic Code 9411; 61 Fed.Reg. 52695-52702 (Oct. 8, 1996) 
(effective November 7, 1996).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound to the chest, with rib 
resection, have not been met. 38 U.S.C.A. 1155, 5107(a); 38 
C.F.R 4.1, 4.2, 4.7 (1997); 38 C.F.R. 4.97, Diagnostic Code 
6818 (Prior to October 7, 1996); 38 C.F.R. 4.97, Diagnostic 
Code 6843 (Criteria in effect from October 7, 1996). 

4.  The criteria for an increased (compensable) evaluation of 
10 percent for a left heel scar have been met. 38 U.S.C.A. §§ 
1155, 5107(a)(b); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.14, 4.20 
4.40, 4.45, 4.56, Diagnostic Code 5310 (effective prior to 
and following July 3, 1997); 38 C.F.R. § 4.118; Diagnostic 
Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that in June 1952 the veteran 
received treatment for penetrating missile wounds from mortar 
of the left chest and right back with no artery or nerve 
damage.  On evacuation transfer to a hospital he underwent a 
left thoracotomy and an attempt was made to remove the 
foreign body but it slipped away, so upon healing of the 
thoracotomy site, he underwent a right thoracotomy and the 
foreign body was found at the base of the heart on the 
superior vena cava.  It was removed without mishap, the wound 
was closed and the recovery was uneventful.  He was 
transferred for convalescence.  There were no 
gastrointestinal, complaints or symptoms following surgery.  
A chest X-ray showed the lungs were clear.  

A July 1953 examination for separation from service shows a 
clinical evaluation of the chest and lungs revealed 
diminution breath sounds to auscultation of the right base 
anteriorly.  A chest X-ray was negative.  A clinical 
evaluation of the gastrointestinal system was normal.  A 
clinical evaluation of the left foot was silent for any heel 
scarring.  

A September 1953 VA general surgical and orthopedic 
examination report shows the veteran complained of 
intermittent sharp chest pain aggravated by strenuous 
activity.  A physical examination described the veteran as 
well developed and well nourished.  No obvious deformity was 
present.  He stood erect with weight in the lower extremities 
equally distributed.  He ambulated in normal fashion with no 
noticeable limp.  The chest and abdomen revealed the presence 
of multiple scars that were generally well healed and 
nontender.  There was no diminution in respiratory excursion 
of the chest.  The abdomen revealed no abnormalities.  The 
left lower extremity was essentially negative except for the 
presence of a donor site for skin graft purposes on the 
anterior aspect of the lower one half of the left thigh.  It 
was well healed and nontender.  The remainder of the 
examination of the left lower extremity was negative. 


In October 1953 the RO granted service connection for 
residuals of gunshot wounds of the chest with right rib 
resection evaluated as 20 percent disabling under Diagnostic 
Codes 5321-6813, effective July 30, 1953.  

A VA orthopedic clinical record revealed a small metallic 
foreign body in the left heel that was extracted.

In February 1961 the RO granted service connection for an 
excision scar of a foreign body of the left heal evaluated as 
noncompensable under Diagnostic Code 7805, effective July 30, 
1953.  

An October 1977 special VA chest examination report shows the 
veteran was described as 45 years old individual who was 
wounded in 1952 in Korea by machine gun fire, and he stated, 
he had muscle spasms (placing his hand over his epigastrium 
and lower thoracic area in a rather diffuse inclusive 
manner).  He was operated on both sides of his thoracic cage 
"to get those bullets out".  "The older I get the stiffer 
I get from it, and was operated on in Japan."  

It was noted that his immediate treatment occurred in the 
evacuation hospital in Korea.  He was eventually returned to 
Travis Air Base, California, then to Hot Springs Army and 
Navy Hospital, and eventually returned to Fort Sill, 
Oklahoma.  He also had an extremity wound at the same time as 
his chest wound (epigastric wound) and these other wounds 
apparently give him more trouble than do the chest wound 
residuals.

On direct questioning, other than muscle stiffness, the 
veteran had no respiratory symptoms.  He did refer to 
hiccuping and nervous spasms in his upper abdomen, as being 
due to his chest.  He noted having a private physician to 
check him for nervousness.  He noted taking Valium.  It was 
noted that he worked as maintenance helper.  He noted that a 
lot of the time he got sick on the job and had to come home 
and go to the doctor because of his nervousness."

On Objective examination, the veteran was characterized as 
not acutely or chronically ill nor in any respiratory 
distress.  There were bilateral thoracotomy scars which were 
well healed.  There was a small annular scar in the 
epigastrium representing wound of entry, and short linear 
scars in the axillary area, representing tube drainage 
following surgical thoracotomy, -the wounds, all of which 
were well healed.  The thoracic cage was symmetrical.  The 
chest expansion was good and equal.  The diaphragms descended 
well on inspiration.  The percussion note was not remarkable.  
The breath sounds were bronchovesicular throughout.  No rales 
or adventitious signs were elicited on quiet respiration 
posttussively or on forced expiration.  

During the examination the veteran went through aerophagic 
maneuvers and belching, and used Valsalva's maneuver to 
create spurious wheezes in the glottis area.  Chest film 
revealed partial regeneration of the posterior segments of 
the 5th rib on the left, and 6th rib on the right.  Normal 
diaphragms and normal cardiac silhouette were noted.  The 
hilar and bronchial vascular markings were unremarkable and 
no parenchymal infiltrations were observed.  Diagnoses were; 
Gunshot wound, epigastrium, necessitating bilateral 
thoracotomy apparently for removal of bullet fragments 
(Unaware of any tube drainage utilized.); No significant 
respiratory symptoms other than "residual stiffness in 
muscle groups and bone"; There was a strong psychoneurotic 
overlay in the veteran's situation that represented the 
primary residual in the examiner's opinion.  

An October 1977 VA general surgical examination report shows 
it was noted that the veteran was service-connected for 
multiple gunshot wounds of the lower chest anteriorly, 
resulting in thoracotomy, bilateral, 21 days apart.  This 
occurred in 1952.  The Veteran had reopened his claim.  It 
was noted that most of the veteran's complaints were of a 
nature that did not appear related to his service-connected 
disabilities.  He complained of hiccups, which he had had 
since August of this year; occasional nausea and vomiting, 
headaches, and nervousness.  He complained of muscle spasms 
generalized, but also including the upper back.

On objective examination, the veteran was described as a well 
developed and well nourished individual.  The abdomen and 
lower chest anteriorly revealed the presence of two small 
scars situated one inch to the left and to the right of the 
midline in the epigastrium near the xiphoid rib junction.  
They represented the entrance wounds of the bullets which 
entered the chest bilaterally necessitating bilateral 
thoracotomy.  They were well healed and presented no 
abnormalities.  There appeared to be no significant damage to 
underlying muscles in the entrance wound sites.  The scars 
measured about 2 x 2 cm.  Examination of the back revealed 
the presence of posterior thoracotomy incisional scars which 
were symmetrical on each side, 14" in length and swung along 
the medial border of the scapula and downward to just 
anterior to the anterior axillary line.  The scars remained 
well healed and presented no abnormalities.  Impression was 
history of gunshot wounds, low chest anteriorly, 
necessitating bilateral thoracotomy, posteriorly, well healed 
scars; mild residual disability.

A VA clinical record dated in September 1981 showed the 
veteran complaining of a history of hiccups for more than 
five years.  It was noted that recent gastrointestinal workup 
with special diagnostic testing was negative with normal 
results.  Assessment included an opinion doubting that the 
veteran's alleged symptoms were secondary to gunshot wounds.

VA clinical records in the late 1980's refer to achalasia, 
gastroesophageal reflux disease and dysphagia.  

In May 1994 the veteran was seen complaining of left heel 
pain.  X-ray of the foot revealed a density over the 
calcaneus.  X-ray of the os calcis revealed several small 
densities in the soft tissues of the heel associated with 
questionable artifact or foreign body.  Impression was heel 
pain.  

In July 1994 the RO granted a separate 10 percent evaluation 
for residuals of gunshot wound injury of Muscle Group XXI 
retroactively to July 30, 1953, and retained the 20 percent 
evaluation for residuals of gunshot wound injury of the chest 
with rib resection exclusively evaluated under Diagnostic 
Code 6818.  


VA conducted a medical examination of the veteran in 
September 1994.  The veteran had no history of peptic ulcer 
disease, but he had frequent belching and regurgitation of 
food.  He said that he was prescribed Tagamet at VAMC, 
Houston "because he was shot in stomach".  The examiner 
noted that as he understood it, there was no upper 
gastrointestinal series performed.  In view of the 
description of the procedure, her concluded that an endoscopy 
had been conducted in 1992.  The veteran said he was 
hospitalized at this facility in 1993, but no pathology was 
found.  

The examiner noted being unable to locate the discharge 
summary, or the endoscopy report.  The only documentation 
available to the examiner at the end of the examination was a 
barium swallow dated in September 1993.  In addition to 
constant belching since he was injured in the 1950's, the 
veteran said that he "gags everything he eats" and "it 
feels like stopped".  The veteran noted having  these 
symptoms since 1952, when he was injured in Korea.  He was 
apparently evaluated in the past by a VA gastrointestinal 
specialist.  He talked about the examiner with appreciation.  
The veteran, according to description of the procedure, had 
dilatation of the esophagus approximately one or two years 
before.  According to the barium swallow report from 
September 1993, he was found to have status post esophageal 
dilatation for achalasia.  

The column in the esophagus was approximately 25 cm.  
Previously noted bird beak appearance at the esophagogastric 
junction was consistent with achalasia.  Tertiary waves were 
also noted.  The veteran said that he sustained injury in 
June 1952, in Korea.  He sustained a  gunshot wound to the 
chest, upper abdomen, left heel and right thigh.  The left 
heel bothered him.  He said that he had metallic fragments 
retained in that area, and that he would like to discuss the 
possibility of removing them in the future.  He had pain in 
the left heel on walking.


The main injury was the gunshot injury with the entry wound 
to the left lower anterior chest, apparently injuring both 
lungs and the stomach.  The veteran was described as a very 
nice and cooperative man; however, the history was extremely 
limited.  He seemed to have moderate hearing loss, and in 
addition to it, during the interview he indeed very 
frequently belched.  He said that he had had these symptoms 
since the 1950's, when he sustained injury. 

On objective examination the abdomen was soft, benign, with 
no organomegaly or remarkable tenderness noted.  The veteran 
had increased bowel sounds in the epigastrium, mainly in the 
middle of the epigastrium.  He had no hernia.  He had no 
peripheral edema; peripheral pulses were palpable.  
Neurological examination was non-focal.  He had two 
semicircular scars on the left and right chest wall, 
extending from the middle of the blade of the scapula to the 
lateral and partly anterior aspect of the chest wall 
bilaterally.  Each scar was about 38 to 40 cm long.  

There was some loss of muscle in that area, related to 
surgery.  He had some probably moderate tenderness over the 
area of the lower ribs bilaterally, and anteriorly.  A 
circular, small scar in the area of the left anterior lower 
ribs was a residual from the entry wound.  He had a small 
residual scar from the bullet wound to the left heel, medial 
aspect.  There was no remarkable deformity, and the function 
of the left foot and ankle was normal, but there is some 
tenderness on palpation.  Diagnoses were gunshot wound to the 
chest and stomach with chronic dysphagia, achalasia of the 
esophagus, status post repeated dilatation of stricture of 
the esophagus, clinically with chronic constant belching, 
which was probably very bothersome for the veteran.  There 
was some tenderness of the muscles of the chest wall 
bilaterally due to extensive chest scarring.

An October 1995  VA PTSD examination report shows the 
examiner recorded that the veteran's claims file was 
available.  Documentation showed that he had been wounded in 
combat in Korea, suffering penetrating wounds of the left 
chest, right back, and right thigh.  He was service-connected 
for these injuries.  He had received psychiatric treatment at 
the Day Hospital, at the Houston VA Medical Center, but the 
documentation in the claims file was uninformative.  

The veteran's hospital folder was not available at the time 
of examination.  His most recent contact with the outpatient 
clinic was in June 1995.  He had an active prescription for 
fluoxetine, but it was last filled on July 1995.

The veteran said that "ever since he got shot, he had 
suffered with his stomach, and he just wanted to sit up and 
cry all of the time."  He explained that he had not attended 
the outpatient clinic recently because he was "so stressed 
out that he did not know what to do."  He went on to say 
that he had dreams of killing in Korea, and of being shot, 
and of the men whom he knew and who were killed.  His most 
recent dream of this type was two nights before.  Sometimes, 
he had these nightmares every night.  In the dreams, he 
vividly saw the people who were with him, and who were 
'wasted."  He found himself thinking about Korea during the 
daytime.  He tried not to think about it, but "can't help 
it."  As he said this, the veteran put his head down and 
started to weep.  In his dreams, and in his daytime memories 
of combat; he vividly saw a young individual who was a close 
friend while he was in Korea, and who was killed.  He said 
that he had tried to remember the name of this man for years, 
but he had been unable to recall it.  He went on to say that 
he "cannot look at war pictures of any kind, and won't even 
mess with a gun."

On the nights when the veteran did not have a dream, he slept 
and awakened all of the time.  He found that sometimes, he 
awakened to find himself hitting his wife while he was 
asleep.  He had been married since 1956, and this had been 
his only marriage.  He had five children, and he said that 
the marriage had been satisfactory.  He stated that he "has 
had a chip on his shoulder for years from what happened to 
him in Korea, and this has made him short-tempered."  His 
wife had complained about his irritability, but he said that 
they can get along.

The veteran noted retiring on Social Security benefits at the 
age of 62.  He stated that he was born in 1932, not in 1931, 
the date that appeared on his records.  He was only 17 years 
old when he was in Korea.  He worked in oil field equipment 
up to the time when he retired.  He worked with the same 
company for 27 years.  


The veteran noted having nightmares for many years, and his 
wife had told him that he was often yelling in his sleep 
"like a freight train," and the veteran was not aware of 
having dreams.  It was noted that he had sometimes been so 
depressed that he had thought of ending his life by shooting 
himself, but he had never actually picked up his gun to 
perform the act.  He said that the most recent occasion when 
suicidal thoughts were in his mind was the day before.  He 
said that he was often tired of the "suffering that he 
picked up in the Army."

On mental status examination the veteran was described as 
alert and cooperative, but sometimes had difficulty in 
sustaining his concentration.  His speech was normal in rate 
and amount, but was interrupted by frequent belching.  The 
content of his speech was relevant and goal-directed.  His 
mood was sad and dysphoric. His affect was constricted and 
depressed, and he was often in tears during the interview.  
No evidence of hallucinations nor of delusions was detected. 
He was oriented for time, place, and person.  He registered 
three items immediately, and recalled one of the three items 
at three minutes.  

The veteran was able to recall the names of three of the four 
most recent U.S. presidents.  He was unable to perform serial 
sevens.  He made one error when he performed the first five 
calculations of serial threes from thirty.  The one error 
that he made was due to his loss of concentration.  With mild 
encouragement, he was able to reverse the spelling of a word 
of five letters, making one error.  Diagnostic impression was 
chronic PTSD with depressive disorder not otherwise 
specified.  Global Assessment of Functioning (GAF) was 55, 
currently and within the past year. 

In January 1996 the RO granted service-connection for PTSD 
evaluated as 30 percent disabling under Diagnostic Code 9411.  


A February 1997 VA PTSD examination report shows the 
veteran's claims file was available to the examiner.  It was 
noted that the veteran received outpatient treatment in the 
Trauma Recovery Program at Houston VA Medical Center, and he 
had active prescriptions for fluoxetine, Trazodone, and 
buspirone.  Relevant outpatient progress notes were in the 
claims file.

The veteran still had nightmares of Korea.  He had a 
particularly disturbing nightmare two nights earlier.  He 
stated that at times there were days and nights when "I do 
not seem to be able to put all that stuff behind me, and it 
worries me".  It was noted that he was unable to account for 
the times when he was more troubled by his memories of Korea 
than usual.  He was aware, however, of being troubled by 
stormy weather.  The examiner noted that this may have 
resulted from the resemblance between the lightning flashes 
and the flares that he saw at night in Korea.  It was noted 
that in the veteran's mind, he repeatedly went over the 
incident in which he was wounded, and during which a good 
friend was killed.  He stated that he was very close to this 
man, and when he was killed, and saw his friend sitting in a 
trench, dead, it "drove him crazy".  

The veteran had had nightmares of this event since that time.  
Every time that a flare brightened an area, he saw his dead 
friend in the trench.  He had been completely unable to 
remember the name of his dead friend, although he had tried 
to do this on many occasions.  The nightmare two nights 
earlier was his first nightmare in two or three weeks.  On 
the nights when he did not have a dream, he awakened at one 
or two hour intervals, but he was able to fall asleep again.  
He slept a total of about six hours at night.  He did not 
feel tired during the daytime.

The veteran spent his time looking after his two horses.  He 
had not been riding them in about two or three months, 
because he had felt "down", and had not been interested in 
riding them.  The veteran admitted that he was sometimes 
short-tempered.  His wife did not complain about it.  The 
veteran was noted to be retired from his job with an oil 
field manufacturer at the age of 58.  He was given early 
retirement, along with several other employees.  

The company provided supplementary payments until he became 
eligible for Social Security retirement benefits at the age 
of 62.  The veteran said that he did not think that he would 
be able to return to work, because he "does a lot of 
hurting".  

It was noted that the veteran had crying spells.  The most 
recent occasion when he felt like crying was this morning, 
but he was able to control it.  At any time when he thought 
or talked about Korea, it "tips it off".  He often had 
crying spells at home, but did not let anybody, even his 
wife, see him crying.  He tried to keep the memories of Korea 
out of his mind because these thoughts were still so 
distressing for him.  He was only 17-years-old when he was 
sent out to Korea, and after his discharge from the service, 
he returned to high school to complete his education.  He 
said that he was drafted too early because his name was 
somehow mixed up with that of his dead brother, who was born 
approximately one year earlier than himself.

On a mental status examination the veteran was described as 
alert and cooperative.  His mood was anhedonic, and he became 
tearful when he talked about his memories of combat.  His 
affect was moderately limited in range, and was appropriate 
to expressed thought content.  His speech was normal in rate 
and amount, and the content was relevant and goal-directed.  
No evidence of hallucinations nor of delusions was detected. 
He was oriented for time, place, and person.  No deficits in 
memory or cognition have been detected during the veteran's 
recent contacts with the Trauma Recovery Program, and none 
were identified during the interview today.  Diagnosis was 
PTSD with depressive disorder, NOS.  GAF was reported as 55, 
currently and during the past year. The examiner commented 
that the major part of the veteran's industrial and social 
impairment that is due to a psychiatric disorder is secondary 
to PTSD.  The veteran was considered competent to handle VA 
funds.

A July 1997 VA general medical examination report shows the 
veteran's claims file was available to and reviewed by the 
examiner.  The veteran had been married for several years and 
had five children who were alive and well.  He had eight 
grandchildren who were alive and well.  

The veteran reported graduating from high school and 
attending a trade school for sheet metal.  After discharge 
from the military, he worked in sheet metal, he worked in a 
tool room and he worked as a fork lift operator.  He last 
worked in 1992.

It was noted as history that in 1952, the veteran had a 
gunshot wound to his chest times two and a gunshot wound to 
his right thigh, and a gunshot wound to the left heel.  He 
had multiple surgeries including surgery on his chest on both 
sides and surgery on the "right" heel, and surgery on the 
right thigh with a skin graft applied.  He had an umbilical 
hernia surgery in April of 1997 as an outpatient at a VA 
Hospital.  The veteran stated that ever since his surgery, he 
had had chronic digestive problems consisting of belching, 
frequent heart burn, regurgitating food.  These symptoms 
awakened him at night.  It was documented in his chart that 
he had achalasia and had undergone repeated dilatations of 
his esophagus.  He also had documented that he had 
gastroesophageal reflux disease (GERD).  According to the 
veteran, he last had an esophagogastroduodenoscopy (EGD) in 
June of the current year.  The veteran stated that he had 
frequent problems with nerves, bad nightmares and bad dreams.

On physical examination the veteran was described as a well-
developed and well-nourished individual who was in no acute 
distress, with  upper dentures but no lower dentures.  The 
lungs were clear to auscultation without rales, rhonchi or 
wheezes.  He had long extensive operative scars which went 
from the anterior chest wall around to the upper scapula on 
both sides, and two scars from the side of the entrances on 
the anterior chest wall.  The abdomen was soft with no 
organomegaly and no CVA tenderness.  He had a well-healed 
horizontal incisional scar.  He had a very small scar on the 
left heel area which was nontender.  Assessment was status 
post gunshot wounds to the chest, achalasia, gastroesophageal 
reflux esophagitis, chronically symptomatic and PTSD.  

A November 1997 VA pulmonary examination report shows the 
veteran was described as a 65-year-individual with a previous 
history of severe gastroesophageal reflux who presented for 
examination.  

The veteran described symptoms of a fairly debilitating 
nature of frequent belching along with postprandial nausea 
and vomiting, subxiphoid pain, and sour "brash", which had 
been progressively worsening since a gunshot wound in 1952.  
The veteran described suffering a gunshot wound, which 
although his records indicated was a chest wound, the veteran 
described entry in the subxiphoid region where he presently 
had pain.  It was noted that he had undergone bilateral 
thoracotomies in 1952, at least per the veteran, to remove 
bullet fragments.  He described onset of symptoms of frequent 
nausea and vomiting especially after eating along with 
frequent belching, and subxiphoid pain which began after this 
injury.  He stated though that his symptoms had been 
progressively worsening over the past few years.  He 
especially had symptoms when lying supine.  He denied any 
hematemesis.  He did admit to an occasional cough with 
minimal sputum production without hemoptysis.  He was not 
limited by dyspnea.  The veteran denied any previous history 
of emphysema or obstructive lung disease.  

On objective examination the veteran was described as a well-
developed and well-nourished individual who was in no acute 
distress.  Excessive belching was noted during the interview 
and examination.  An evaluation of the chest revealed 
bilateral posterior thoracotomy scars.  The chest was clear 
to auscultation and percussion.  There was no lower extremity 
edema.  Abdominal examination revealed a soft abdomen and 
mild tenderness in the subxiphoid region.  As mentioned 
above, there was frequent belching noted during interview and 
examination.  

It was noted that pulmonary function testing performed on 
October 17, 1997 revealed an FEV-l of 3.3-1, a forced vital 
capacity of 4.0-1 and normal lung volumes.  These were 
interpreted as normal spirometry and lung volumes.  Chest 
radiograph performed in February 1997 was interpreted as no 
active disease, with partial resection of the posterior ribs 
on each side. A barium swallow, esophagram and upper GI study 
performed in April 1997 revealed a large filling defect in 
the distal esophagus, polypoid mass arising in the distal 
esophagus versus gastric fundal lesion prolapsed into the 
distal esophagus.  

Assessment was severe frequent belching, frequent 
postprandial nausea and vomiting and subxiphoid pain, 
accompanied by sour brash, suggesting the presence of severe 
gastroesophageal reflux.  The examiner noted that although 
these symptoms were certainly consistent with severe reflux, 
a concurrent presence of esophageal or gastric mass was a 
possibility.  He noted that he "gave" no records available 
in the claims file that indicated the veteran had undergone 
an upper endoscopy after this abnormal upper GI.  

The examiner noted that although he suspected the veteran may 
very well have already had an endoscopy.  These records are 
not available in the claims file or accessible through 
"D.H.C.P."  It was noted that the veteran scheduled to 
follow up with a staff gastroenterologist on December 2, 
1997.  He was presently on Cisapride and Lansoprazole, 
presumably for reflux symptoms.  It was noted that the 
veteran was presumably referred for pulmonary evaluation due 
to the gunshot wound to his chest.  

The examiner noted that there was no evidence subjectively or 
objectively that the veteran had significant dysfunction 
related to pulmonary involvement from previous bullet wounds.  
It was noted that the veteran claimed, though, that his 
symptoms of severe gastroesophageal reflux had begun after 
the time of his bullet wound in 1952 and subsequent bilateral 
thoracotomies.  The examiner noted that he could not dispute 
this possibility as the veteran did appear to have severe 
gastroesophageal reflux.  The examiner noted that certainly, 
a gastroenterologist would be better qualified to provide a 
subjective opinion as to whether the veteran's symptoms were 
at all related to his previous injury.  The examiner noted 
that the veteran's pulmonary function tests were normal and 
the veteran denied anything in the way of pulmonary symptoms. 

In March 1998 the veteran underwent a VA gastrointestinal 
examination.  Following a comprehensive examination it was 
noted that the veteran does have hiatal hernia which is 
documented by his upper GI series, and although hiatal 
hernias do not dispose one to gastroesophageal reflux, many 
persons with those certainly experience more acute 
symptomatology.  

The diagnosis of achalasia in the past has been documented 
years earlier, and he had undergone achalasia dilatation with 
minimal improvement in his symptomatology.  The examiner 
noted there was no definite correlation between his gunshot 
wound and his development of achalasia.  Achalasia was noted 
to be a neurological illness that affected the functioning of 
the lower esophageal sphincter, and it had not been well 
documented that this would occur after any type of gunshot 
wound or chest trauma.  Accordingly, the connection between 
these two could not be made.  Because of his gunshot wound, 
rib resection and open chest surgery, there was a possibility 
that the hiatal hernia may have developed, but many people 
had hiatal hernia without undergoing surgery, or having chest 
trauma; so, although it may be presumed that the hiatal 
hernia may have developed following the chest trauma, there 
is no direct proof of this either.  Even so, with the hiatal 
hernia, just because one had it did not mean that a person 
had to experience gastroesophageal reflux disease. 

The examiner stated it was his impression that the veteran 
was an individual who had gastroesophageal reflux disease and 
a hiatal hernia.  He also had a history of achalasia with 
dysphagia, and had been shown to have esophageal varices in 
the lower esophageal area.  The examiner noted that there was 
no direct correlation between any of these with gunshot 
wounds, or chest trauma, or rib resection, although he 
pointed out that it may be that the hiatal hernia developed 
because of the chest surgery that he had, and certainly a 
hiatal hernia could augment underlying symptoms of 
gastroesophageal reflux disease.  

The examiner noted that in his expert opinion he was unable 
though to conclusively determine that any of this was related 
to his in service injuries with the gunshot wound, or that 
the hiatal hernia was directly caused by that, which then 
directly causes the veteran's gastroesophageal reflux 
disease.  He noted he was able to say with confidence though 
that achalasia was not secondary to chest wall injury, or 
gunshot wound, and those two diseases were certainly not 
linked at all.

A June 1998 VA PTSD examination report shows it was noted 
that the veteran was currently unemployed.  The C file and 
electronic chart were available for review.  The veteran 
reported persistent nightmares of Korea.  Recently he kicked 
a window pane out fighting in his sleep and this had happened 
two nights in a row.  In his nightmares the veteran saw the 
service comrade who was killed, but he could not think of his 
name.  Also at night in his sleep he saw flares and bright 
lights and found that these experiences were devastating.  He 
just could not get over it.  He reported that he cried a lot 
and sometimes he wished he were dead.  At this point, he 
looked down, appeared very saddened and on the edge of tears.

Since the veteran was last examined, he had been followed in 
the TRP Program by a VA physician and at the Vets Center.  He 
was on the following psychotropic medications: Lithium 600 mg 
QD, Ativan 1 mg q6h, Prozac 40 mg QD, Trazodone 100-200 mg 
QHS, BuSpar 10 mg TID.  He was also supposed to be taking 
folate, terazosin, lansoprazole, finasteride, promethazine 
and simethicone.

The veteran reported that he was in Korea and was wounded in 
1952 in the chest.  Since then he reported problems with 
indigestion and belching which gets worse all the time.  As 
he stated this, he began to belch and burp.  The veteran was 
in Korea from April of 1952 until he was wounded in June of 
1952 after which he spent 5-1/2 months in the hospital. 

The veteran was asked about the worst thing that happened to 
him in Korea.  He reported it was his friend who was killed, 
but he was unable to remember his name.  He reported that he 
had nightmares about this.  The veteran worked for FMC, an 
oil field equipment company, for 27 years from 1965 until 
1992.  He retired secondary to health problems.  As he 
reported this, the veteran was noted to have appeared sad and 
depressed.  He indicated that when he worked he was angry all 
the time.  It was noted that he married in 1956 and was still 
married to the same woman.  He reported that he gets along 
with his wife.  They had five children and he indicated that 
they all get along pretty much okay.

Currently the veteran lived with his wife in Houston.  He had 
two horses, but hadn't been able to ride them because of his 
hernia operation.  He did feed and groom them twice daily. 
Most of the time he just sat and dozed.  He didn't have very 
much to do.  He belonged to the Baptist Church and also 
worked there as an usher.  This brought him some comfort.  He 
indicated that he had some friends from horseback riding, but 
this was something that he had not done in over two months 
because of his physical problems.  He noted that when he got 
into a bad way, he tended to socially isolate and felt better 
when he was not around people. 

The examiner noted that a symptom review was conducted with 
the veteran.  He reported feeling down and depressed much of 
the time.  He reported that he did not smile very often and 
had no sense of humor.  He indicated that he slept about five 
hours at night.  His only interests were his horses and his 
church.  He felt badly about himself and complained that his 
concentration was poor and that he forgot things.  He was 
noted by the examiner to be quite slow moving in his speech 
and actions.  He indicated that he had a lot of energy, 
although he did not appear this way and indicated that his 
appetite was all right.  His last suicidal ideation was 
approximately a month prior to the interview.  The veteran 
was asked about auditory or visual hallucinations.  He 
indicated he saw things, but only in his dreams.

It was noted that the veteran was in Korea and was wounded.  
He also saw other people being killed and reported recurrent, 
intrusive nightmares of this experience.  Additionally, the 
veteran reported multiple symptoms of avoidance.  He did not 
want to talk about what happened to him in Korea.  He had 
problems remembering details, specifically the name of the 
other person who was killed.  He stopped many of his previous 
activities.  He no longer hunted, and his family complained 
of him being isolated, remote, and distant.  He was unsure of 
his future.  Additionally, he had multiple symptoms of 
increased arousal and irritability.  He had a problem with 
sleep.  He reported an anger problem and complained of 
problems with his concentration.  He did not feel that he was 
worse than when he was last seen.  He felt that his thoughts 
and dreams were more frequent and more intense than they were 
approximately a year before.

On mental status examination the veteran was described a tall 
and thin individual who was cooperative with the examination.  
He spoke in a low tone at a normal rate and rhythm, but he 
was noted to be moving rather slowly.  The veteran's mood was 
sad and depressed.  His affect was limited to negative 
affect.  It was appropriate to his expressed thoughts.  No 
lability of affect was noted.  The veteran's thought process 
was coherent.  He was without any signs or symptoms of a 
psychotic process.  

At the time of the interview, he was completely without any 
specific ideas, intentions, or plans of harming himself or 
others.  However, he did report suicidal ideation within the 
past month.  He was awake, alert, and oriented.  He could 
repeat three words immediately, but none after five minutes.  
He would not perform serial 7 subtractions or serial 3 
subtractions.  He only could name one letter of a five-letter 
word spelled backwards.  His overall score on the Folstein 
Mini Mental Status Examination was 22/30.  His fundamentals 
of information were impaired.  He knew the current president, 
Clinton, but no others.  Diagnoses were PTSD with depressive 
disorder, NOS.  Current global assessment of functioning 
score was 55.  The veteran appeared to be competent for VA 
purposes.

The examiner noted that with respect to a request for a full 
rationale for all opinions and diagnoses to include rationale 
for the global assessment of functioning assigned, he noted 
that the veteran had a diagnosis of PTSD because he fulfilled 
all the criteria.  He participated in a traumatic, life-
threatening event.  He had recurrences of the experience.  He 
had the required numbers of symptoms of avoidance and of 
irritability.  He had multiple symptoms of depression.  The 
examiner noted giving the veteran a GAF score of 55 because 
he had moderate symptoms and because, despite his report, he 
had some strengths.  He participated in his church which 
brought him some comfort.  He did have some friends.  He had 
not seen them because of his hernia surgery, but this did not 
appear to be on the basis of his psychiatric problems.  

Additionally, the veteran was continuing to care for his 
horses.  He reported that he had good relationships with his 
wife and family.  Therefore, he found it difficult to justify 
a lower GAF score than one in the range of 51-60, and he 
picked 55. 

A February 1999 statement from a VA readjustment counseling 
therapist shows it was noted that the following summary 
update had been requested by the veteran to support his 
appeal for increase in compensation.  It was noted that 
basically, there had been no significant changes in the 
veteran's psychological status since he presented to the Vet 
Center in October 1996.  He still complained of haunting 
nightmares, intrusive memories and chronic depressed mood 
associated with his Korean tour.  He reported his nightmares 
were so intense, that he often kicked out his bedroom window.  
After three such incidents, he stated he moved his bed to the 
rear of his house.  

Sleeping in the alternate bedroom reportedly created a new 
problem of increased hypervigilance.  He further stated he 
was unable to sleep because he could not hear or sense danger 
in the front of his house.  His routine ritual was to check 
the locks on the windows, doors and garage outside as well as 
inside of his dwelling prior to retiring for the night.  It 
was noted that overall, he had been consistent and motivated 
in therapy; however, his major conflicts with depression, 
high anxiety and sleep disturbance continued.  A current GAF 
was reported at 45.

Numerous VA outpatient psychiatric treatment records dating 
between 1996 and 1998 refer to treatment through the Trauma 
Recovery Program (TRP) on an ongoing basis for PTSD 
characterized as severe.  On mental status examination the 
veteran was generally alert with clear sensorium.  He was 
cooperative.  Affect was dysphoric, stable and goal directed.  
No auditory or visual hallucinations or delusions were 
elicited.  He denied suicidal or homicidal hallucinations.  
He was oriented to person, place and situation.  Memory for 
remote events was grossly intact.  Insight appeared good.  
Judgment was intact.  


In February 1999 at the RO the veteran and spouse attended a 
video conference hearing before a Member of the Board sitting 
in Washington, D.C.  A copy of the hearing transcript is on 
file.  The veteran noted undergoing individual therapy 
through the Vet Center for PTSD.  He complained of nightmares 
and guilt feelings.  He noted having chronic chest and 
stomach pain associated with injury in service.  He noted 
that his left heel was painful due to shrapnel injury in 
service.  His spouse noted being married to the veteran for 
43 years.  She indicated that sometimes he had eating 
problems.  The veteran noted that he had never been 
hospitalized for his disabilities, but had received just 
outpatient treatment.  He noted retiring from work in 1992.  
He noted that through the years he had been told by VA 
doctors that his stomach problems were secondary to gunshot 
wound of the chest.  He was unable to provide any specific 
names of doctors.  The veteran was given 30 days to provide 
the requested information to support his claims. 


I.  Entitlement to service connection for 
achalasia with dysphagia as secondary to 
service-connected residuals of a gunshot 
wound to the chest with rib resection.

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty. 
38 U.S.C.A. § 1110 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1998).

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (Court) made clear that 
service connection may not only be granted for a disorder 
found to be proximately due to or the result of a service-
connected disability, but also when it is shown that the 
claimed disorder has been aggravated by the service- 
connected disability.  In such cases, according to the Court, 
a basis exists upon which to predicate a grant of entitlement 
to service connection on a secondary basis.  Thus, pursuant 
to 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310(a) 
(1998), when aggravation of a veteran's nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability, but only that degree over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.322 (1998).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1998).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998); Collette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence. A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The provisions of 38 C.F.R. § 3.310(a) (1998) provide that 
disability which is proximately due to or the result of a 
service-connected disease or injury, shall be service 
connected.  Further, in a claim for secondary service 
connection for a diagnosis clearly separate from the service-
connected disability, the veteran must present evidence of a 
medical nature to support the alleged causal relationship 
between the service-connected disability and the disorder for 
which secondary service connection is sought, in order for 
the claim to be well grounded.  See Jones (Wayne L) v. Brown, 
7 Vet. App. 134 (1994).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).




The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim.  38 U.S.C.A. § 5107(a); See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement. Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (as to the determination of well-groundedness), 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for purposes of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Following a comprehensive review of the record the Board 
notes that an achalasia process manifested by dysphagia was 
not present during active duty.  Moreover, the achalasia 
manifested by dysphagia disability first noted many years 
after service is clearly without any competent medical 
evidence of a nexus with active duty or with a service-
connected disability including residuals of a gunshot wound 
to the chest, with rib resection.  See Caluza v. Brown, 7 
Vet. App. 498 (1995); Jones (Wayne L) v. Brown, 7 Vet. App. 
134 (1994).  

Moreover there is no competent medical evidence even 
suggesting that a service-connected disability including 
residuals of a gunshot wound to the chest, with rib resection 
has an aggravating effect upon the veteran's current 
achalasia manifested by dysphagia disability.  See, Allen.  
Importantly, the Board points out that a recently dated 
special VA gastrointestinal evaluation specifically found 
that there was no causal or aggravating relationship between 
the veteran's achalasia manifested by dysphagia disability 
and a service-connected disability including residuals of a 
gunshot wound to the chest, with rib resection.  Clearly, the 
record lacks competent medical evidence showing otherwise.

While the veteran presently maintains that he has an 
achalasia with dysphagia disability as secondary to service-
connected residuals of a gunshot wound to the chest, with rib 
resection injury, the Board notes the Court has held a lay 
person is competent to testify as to facts within his own 
observation and recollection, such as visible symptoms, but 
is not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Thus, the veteran's claim is not well grounded.  If the claim 
is not well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

Accordingly, the claim for entitlement to service connection 
for achalasia manifested by dysphagia disability as secondary 
to service residuals of a gunshot wound to the chest, with 
rib resection injury is denied.  Edenfield v. Brown, 6 Vet. 
App. 432 (1994).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).


II.  Entitlement to an initial evaluation 
in excess of 30 percent for PTSD, 
compensable evaluation for a left heel 
scar, and residuals of a gunshot wound to 
the chest with rib resection, currently 
evaluated as 20 percent disabling.

Criteria 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).

Prior to November 7, 1996, the provisions of 38 C.F.R. §§ 
4.129 and 4.130 provided that social and industrial 
adaptability is the basic criteria for rating mental 
disorders and two of the most important elements to consider 
are time lost from gainful work and decrease in work 
efficiency.

Moreover, an examiner's classification of psychiatric 
disability is not determinative of degree of disability, but 
the report and the analysis of symptomatology and full 
consideration of the history will be determinative. Id.  In 
this connection, it will be remembered that a person may be 
too disabled to engage in employment, although he or she is 
up and about and fairly comfortable at home or upon limited 
activity.  38 C.F.R. § 4.10 (1998).

The criteria for rating mental disorders were amended 
effective November 7, 1996. Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative judicial process has been concluded, the 
version more favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the 
veteran's psychiatric disorder must be evaluated under both 
the old and new criteria, as appropriate, to determine which 
version is more favorable to the veteran.

Under the old criteria, the severity of disability was based 
upon actual symptomatology, as it affects social and 
industrial adaptability, and two of the most important 
determinants of disability were time lost from gainful work 
and decrease in work efficiency.  38 C.F.R. § 4.130.

The old schedular provisions of Diagnostic Code 9411, 
applicable to PTSD claims, require that evaluation would be 
based on certain criteria.

When the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment, a 100 percent rating was assignable.

When the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment, a 70 percent rating was 
assignable.

When the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment, a 
50 percent rating was assigned.

When there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment, a 30 percent rating was assignable.

Under the old criteria, there were additional guidelines for 
evaluating PTSD, i.e., social impairment per se was to not be 
used as the sole basis for any specific percentage 
evaluation, but is of value only in substantiating the degree 
of disability based on all the findings. 38 C.F.R. § 4.132, 
Note (1), and social inadaptability is to be evaluated only 
as it affects industrial adaptability.  38 C.F.R. § 4.129.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
qualify the degree of impairment for purposes of meeting the 
statutory requirements and that the Board articulate 
"reasons or bases" for its decision pursuant to 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term 
"definite."  See 38 U.S.C.A. § 7104(c).

The revised rating criteria for PTSD under Diagnostic Code 
9411 contemplate that a 30 percent evaluation will be 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal, due to such symptoms as 
"depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for a total occupational 
and social impairment, due to such symptoms as: Gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

With respect to changes in rating criteria for disabilities, 
the Court noted in Rhodan v. West, 12 Vet. App. 55 (1998) 
pertaining to changes in the rating schedule for mental 
disorders in November 1996 that it is well settled that the 
rulemaking procedures of the Administrative Procedure Act 
(APA), 5 U.S.C. 
§§ 552, 553, govern the VA regulatory process.  See 38 U.S.C. 
§ 501(c)(d).  Sections 553(d) and 552(a)(1)(D) of title 5 
mandate, absent some specific exceptions listed at section 
553(d)(1)- (3), that the effective date of a regulation must 
be 30 days after the date of publication of the adopted 
regulation in the Federal Register.  Until the statutory 30 
days have passed, the regulation is not lawfully effective.  
Thus, prior to November 7, 1996, the revised regulations at 
issue here were not lawfully effective.  Further, the Court 
observed that the revised regulations do not allow for their 
retroactive application prior to November 7, 1996.  




When the Secretary adopted the revised mental disorder rating 
schedule and published it in the Federal Register, the 
publication clearly stated an effective date of November 7, 
1996.  Because the revised regulations expressly stated an 
effective date and contained no provision for retroactive 
applicability, it is evident that the Secretary intended to 
apply those regulations only as of the effective date.  

Therefore, in view of the effective date rule contained in 38 
U.S.C. § 5110(g), which prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, the Secretary's legal obligation to 
apply November 7, 1996, as the effective date of the revised 
regulations prevents the application, prior to that date, of 
the liberalizing law rule stated in Karnas.  Accordingly, the 
Court held that for any date prior to November 7, 1996, the 
Board could not apply the revised mental disorder rating 
schedule to a claim.

In addition to the above, the Board notes that the veteran's 
service-connected residuals of a gunshot wound to the chest, 
with rib resection have been evaluated by the RO in 
accordance with 38 C.F.R. § 4.97, Diagnostic Code 6818.  
However, by regulatory amendment effective October 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the respiratory system, as set forth 
in 38 C.F.R. § 4.97.  See 61 Fed. Reg. 46720-46731 (1996).  
The new criteria deleted Diagnostic Code 6818 which were the 
criteria for evaluating pleural cavity injury.  The term 
"pleural cavity injury" was reclassified as "traumatic chest 
wall defect, pneumothorax, hernia, etc." and assigned 
Diagnostic Code number 6843. 

Prior to October 7, 1996, the veteran's pleural cavity injury 
is evaluated under the provisions of 38 C.F.R. Diagnostic 
Code 6818, for pleural cavity, injuries, residuals of, 
including gunshot wounds.  Under this code, where severe; 
with tachycardia, dyspnea or cyanosis on slight exertion, 
adhesions of diaphragm or pericardium with marked restriction 
of excursion, or poor response to exercise, a 60 percent 
rating will be assigned.  

Where moderately severe; with pain in chest and dyspnea on 
moderate exertion (exercise tolerance test), adhesions of 
diaphragm, with excursions restricted, moderate myocardial 
deficiency, and one or more of the following: thickened 
pleura, restricted expansion of lower chest, compensating 
contralateral emphysema, deformity of chest, scoliosis, 
hemoptysis at intervals, a 40 percent rating will be 
assigned.  Where moderate; with bullet or missile retained in 
lung, with pain or discomfort on exertion; or with scattered 
rales or some limitation of excursion of diaphragm or of 
lower chest expansion, a 20 percent rating will be assigned. 
Pursuant to note (1) under this code, disabling injuries of 
shoulder girdle muscles (Groups I to IV) will be separately 
rated for combination.  Note (2) relates that disability 
persists in penetrating chest wounds, with or without 
retained missile, in proportion to interference with 
respiration and circulation, which may become apparent after 
slight exertion or only under extra stress.

Diagnostic Code 6843 applies to traumatic chest wall defect, 
pneumothorax, hernia, etc., using the general rating formula 
for restrictive lung disease (diagnostic codes 6840 through 
6845).  That general formula provides that when a veteran's:

FEV-1 is less than 40 percent of 
predicted value, or; the ratio  of Forced 
Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) is less than 
40 percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB) ) is less than 
40 percent predicted,  or; maximum 
exercise capacity is less than 15 
ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; 
there is cor pulmonale (right heart 
failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory  failure, or; when a veteran 
requires oxygen therapy, then a 100 
percent disability rating may be 
assigned; when a veteran's FEV-1 is 40 to 
55 percent of the predicted value, or; 
the FEV-1/ FVC ratio is 40 to 55 percent 
of the predicted value, or; the  DLCO 
(SB) is 40 to 55 percent of the predicted 
value, or; the  maximum oxygen 
consumption is 15 to 20 ml/kg/min (with 
cardiorespiratory limit), then a 60 
percent disability rating may be 
assigned; when a veteran's FEV-1 is 56 to 
70 percent of the predicted value, or; 
the FEV-1/FVC ratio is 56-70 percent of 
the predicted value, or; the DLCO (SB) is 
56 to 65 percent of the predicted value, 
then a 30 percent disability rating may 
be  assigned; when a veteran's FEV-1 is 
71 to 80 percent of the predicted value, 
or; the FEV-1/FVC ratio is 71 to 80 
percent of the predicted value, or; the 
DLCO (SB) is 66 to 80 percent of the 
predicted value, then a 10 percent 
disability rating may be assigned; or 
rate the primary disorder.  NOTE (1): A 
100 percent rating shall be assigned for 
pleurisy with emphysema, with or without 
pleurocutaneous fistula, until resolved.  
NOTE (2): Following episodes of total 
spontaneous pneumothorax, a rating of 100 
percent shall be assigned as of the date 
of hospital admission and shall continue 
for three  months from the first day of 
the month after hospital discharge.  NOTE 
(3): Gunshot wounds of the pleural cavity 
with bullet or missile retained in lung, 
pain or discomfort on exertion, or with 
scattered rales or some limitation of 
excursion of diaphragm or of lower chest 
expansion shall be rated at least 20 
percent disabling.  Disabling injuries of 
shoulder girdle muscles (Groups I to IV) 
shall be separately rated and combined 
with ratings for respiratory involvement.  
Involvement of Muscle Group XXI (DC 
5321), however, will not be separately 
rated.  38 C.F.R. § 4.97, Code 6843. 




The RO has noted that the separate 10 percent rating for the 
veteran's service-connected residuals of a gunshot wound of 
muscle group XXI in effect for over 20 years is protected 
from reduction under 38 C.F.R. § 3.951(1998).  Accordingly 
the separate rating has been retained by the RO.

Under Notes 1 and 2 to 38 C.F.R. § 4.71a, DC 5297 the rating 
for rib resection or removal is not to be applied with 
ratings for purulent pleurisy, lobectomy, pneumonectomy or 
injuries of pleural cavity.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (1998).

For scars that are superficial, poorly nourished, with 
repeated ulceration, a 10 percent evaluation is provided 
under 38 C.F.R. Part 4, Diagnostic Code 7803.  For scars that 
are superficial, tender and painful on objective 
demonstration, a 10 percent evaluation is provided under 38 
C.F.R. Part 4, Diagnostic Code 7804.  For other scars the 
basis of evaluation is rated on limitation of function of 
affected part in accordance with 38 C.F.R. Part 4, Diagnostic 
Code 7805.  

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.

The Board recognizes that the provisions of the Rating 
Schedule for rating disabilities of muscle injuries were 
revised by 62 Fed. Reg. 30235-30240 (June 3, 1997) and became 
effective July 3, 1997.  The revised changes do not 
materially affect the application of the provisions of 38 
C.F.R. § 4.73, Diagnostic Code 5310 in this case. 

Prior to the revision, the regulations in effect provided 
that, in rating injuries of the musculoskeletal system, 
attention is first given to the deeper structures injured 
(bones, joints, and nerves). "A through and through injury, 
with muscle damage, is at least a moderate injury for each 
group of muscles damaged." Entitlement to a rating of severe 
grade is established when there is a history of "compound 
comminuted fracture and definite muscle or tendon damage from 
the missile." 

Entitlement to a rating of severe grade, generally, is 
established when there is a history of compound comminuted 
fracture and definite muscle or tendon damage. However, the 
regulations recognize that there are locations, as in the 
wrist or over the tibia, where muscle damage might be minimal 
or damage to tendons might be repaired by suture; in such 
cases, the requirements for a severe rating are not 
necessarily met. 38 C.F.R. § 4.72.

Muscle wounds specifically due to gunshot or other trauma are 
considered slight if the injury is a simple wound, without 
debridement, infection or effects of laceration, and where 
the objective findings include a minimum scar, slight, if any 
evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function and no 
retained metallic fragments.  

Residuals are considered moderate if the wound is through and 
through, but with a relatively short track and an absence of 
residuals of debridement or prolonged infection.  In order to 
warrant a moderate rating, there should be consistent 
complaints of the cardinal symptoms of muscle wounds, 
particularly fatigue pain after use.  Objective findings 
should include a relatively small scar with signs of moderate 
loss of deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or fatigue in 
comparative tests. 38 C.F.R. § 4.56(b).

In order to be characterized as moderately severe a muscle 
injury should be through and through with debridement or 
prolonged infection or with sloughing off of soft parts and 
intermuscular cicatrization.  Service records should show 
hospitalization for a prolonged period in service for a wound 
of severe grade, and evidence of unemployability as a result 
of inability to keep up with work should be considered. 
Objective findings should include a relatively large 
entrance, and if present, exit scar, so situated as to 
indicate the track of a missile through important muscle 
groups, moderate muscle loss, and tests of strength producing 
positive evidence of marked or moderately severe loss.  38 
C.F.R. § 4.56(c).

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  62 
Fed.Reg. at 30238 codified at 
38 C.F.R. § 4.56(a), (b).

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
weakness, fatigue-pain, or impairment of coordination and 
uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use. 

Objective findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue.  Id. (codified at 38 C.F.R. § 
4.56 (c), (d)).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
Tests of strength and endurance compared with sound side 
should demonstrate positive evidence of impairment. Id. 
(codified at 38 C.F.R. § 4.56 (d).

Diagnostic Code 5310 provides rating criteria for the 
impairment of Muscle Group X which relates to the damage of 
the intrinsic muscles of the plantar aspect of the foot.  
(Function: Movements of the forefoot and toes and propulsion 
thrust in walking.)  A minimum 10 percent rating is warranted 
for moderate impairment of Muscle Group X.

The new criteria include such changes as the deletion of any 
reference to a history of unemployability as an indicator of 
or a prerequisite to a finding of a moderately severe injury 
and a deletion of the characterization of the requisite 
entrance and exit wounds as "large." 

All foot injuries, when not otherwise directly provided for 
by the diagnostic code, will be rated 20 percent disabling 
when moderately severe, and a minimum 10 percent disabling 
when moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(1998).

The Board observes that the VA regulations, under 38 C.F.R. § 
4.40 and 4.45, recognize that functional loss of a joint may 
be result from pain on motion or use, when supported by 
adequate pathology. See DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).  Further, 38 C.F.R. § 4.59, which addresses the 
rating of arthritis, recognizes that painful motion is an 
important factor of disability.

The Court has held that symptomatology associated with a 
veteran's service-connected disability should be rated 
separately unless it constitutes the same disability or the 
same manifestation under 38 C.F.R. § 4.14.  Esteban v. Brown, 
6 Vet. App. 259, 261 (1994) (holding that a veteran was 
entitled to a ten percent rating for disfigurement, another 
ten percent rating for tender and painful scars, and another 
ten percent rating for facial muscle injury interfering with 
mastication).  The critical element is that none of the 
symptomatology is duplicative or overlapping. Id. at 261-262.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The first responsibility of a claimant is to present a well-
grounded claim. 
38 U.S.C.A. § 5107(a) (West 1991).  

A claim for an increased evaluation is well-grounded if the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). In this case, the 
veteran has asserted that his PTSD, residuals of gunshot 
wounds to the chest with rib resection and left heel scar 
that was the result of a shell fragment wound are worse than 
currently evaluated, and he has thus stated well-grounded 
claims.  VA has a duty to assist the veteran in the 
development of facts pertaining to his claims. 38 U.S.C.A. § 
5107(a) (W est 1991); 38 C.F.R. § 3.103(a) (1998).  

The Court has held that the duty to assist includes obtaining 
available records which are relevant to the claimant's 
appeal.  The duty to assist is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
It may include providing the veteran with a medical 
examination to determine the nature and extent of his 
disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
VA in this case has reviewed VAMC medical records and 
accorded the veteran pertinent examinations for VA purposes.  
It has satisfied the duty to assist.

PTSD

Initially, the Board notes that this case involves an appeal 
as to the initial rating of the veteran's PTSD, rather than 
an increased rating claim where entitlement to compensation 
had previously been established.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 9.  In the case at hand, 
the Board finds that a staged rating is inappropriate.

The Board notes here that the RO has also reviewed the 
veteran's claim under the provisions of the "new" 
diagnostic criteria as evidenced by a supplemental statement 
of the case issued in October 1998.  However, the RO 
determined that a rating in excess of the current 30 percent 
is not warranted under the "new" criteria as well.

In reviewing the evidence, the Board notes that while in 
addition to PTSD there appears to be a coexisting depressive 
disorder, it has been medically determined that PTSD is the 
predominant psychiatric disability.  Apparently, the 
psychiatric symptomatology may not be distinguished.  The 
medical evidence of record dating between 1996 and 1998 shows 
that PTSD is manifested by persistently ongoing haunting 
nightmares, problems sleeping, intrusive thoughts, increased 
hypervigilance, anxiety and depression despite medication and 
regular psychotherapy.  

The veteran's nightmares are so intense that he has often 
kicked-out window panes.  While the GAF scores have generally 
remained at 55 representing moderate impairment, the Board 
recognizes that the overall record including the isolated GAF 
score of 45 tends to suggest findings of a PTSD disability 
that more nearly approximates the criteria for considerable 
social and industrial impairment thereby warranting a 50 
percent evaluation under the old criteria, especially when 
viewed in light of the doctrine of reasonable doubt.  
Accordingly, under the regulations pertaining to rating PTSD 
in effect prior to November 7, 1996, the Board finds that a 
50 percent rating is supported by the evidentiary record.

However, an evaluation in excess of 50 percent is not 
warranted under these "old" regulations or under the "new" 
rating criteria effective November 7, 1996. The evidence 
obtained on reports of VA psychiatric and psychological 
evaluations, and social and industrial surveys as well as 
outpatient records essentially reflect that the veteran 
appeared neatly groomed, cooperative and forthcoming.  His 
insight and judgment were good, as was his self-control.  He 
was well oriented.  He was financially solvent and capable of 
living independently.

The veteran was successful in his employment with an oil 
company for 27 years prior to retiring in 1992.  He has been 
married to the same person since 1956 and the marriage 
remains intact presently.  The veteran has five children and 
a good relationship with the family members.  His hobbies 
consist of taking care of two horses.  He finds comfort in 
going to church.  He notes having friends.  


In short, the record does not reflect severe impairment of 
the veteran's ability to establish and maintain effective 
relationships with people or maintain employment (as required 
under the "old" rating criteria) for the next higher rating 
of 70 percent.

Moreover, viewing the veteran's disability picture under the 
"new" criteria, the Board is also unable to find that a 
rating in excess of 50 percent is warranted.  The veteran has 
not routinely expressed suicidal and homicidal ideation with 
plan or intent, nor exhibited any obsessional rituals, 
illogical speech, neglect of personal appearance and hygiene, 
or the inability to establish and maintain effective 
relationships so as to warrant a 70 percent rating.  

The evidence does not show that the disability more closely 
approximates the criteria for a 70 percent evaluation, see 38 
C.F.R. § 4.7, or is so exceptional or unusual as to render 
the application of the regular rating standards impractical. 
38 C.F.R. § 3.321(b)(1).

The Board concludes that the evidentiary record supports a 
grant of entitlement to an increased evaluation of not more 
than 50 percent for PTSD with application of all pertinent 
governing criteria.

Residuals of a gunshot wound to the 
chest, with rib resection.

At the outset, the Board notes that the present issue on 
appeal is limited to pleural cavity injury or traumatic chest 
wall defect rated in accordance with disease of the 
respiratory system.  The separately rated disability of 
residuals of gunshot wounds to Muscle Group XXI (Muscles of 
Respiration) has not been developed for appellate review and 
will not be a topic of discussion.  




The Board recognizes that the 20 percent evaluation in effect 
for residuals of a gunshot wound of the chest with rib 
resection is protected under 38 C.F.R. § 3.951 (1998) as well 
as it has remained in effect for more than 20 years under the 
old criteria for rating respiratory diseases prior to October 
7, 1996.  The Board notes here that the RO has also reviewed 
the veteran's claim under the provisions of the "new" 
diagnostic criteria as evidenced by a supplemental statement 
of the case issued in September 1997.  However, the RO 
determined that a rating in excess of the current 20 percent 
is not warranted under the "new" criteria as well.

Upon consideration of all the evidence of record, the Board 
finds that the 20 percent rating currently assigned to the 
residuals of the veteran's pleural cavity injury is 
appropriate, and should not be increased at this time.  The 
medical evidence presented indicates that the veteran's lung 
fields are clear.  Importantly a recent VA pulmonary 
examination noted that his pulmonary function test reflected 
normal findings.  

The Board recognizes that the veteran's rib resection may not 
be rated separately where there is pleural cavity injury or 
traumatic chest wall defect.  Importantly, the record lacks 
evidence of disability under the old criteria reflecting more 
than moderate impairment with bullet or missile retained in 
the lung, with pain or discomfort on exertion; or with 
scattered rales or some limitation of excursion of diaphragm 
or of lower chest expansion.  

Clearly, there are no objectively demonstrated findings 
either meeting or more nearly approximating moderately severe 
disability manifested by pain in the chest and dyspnea on 
moderate exertion (exercise tolerance test), adhesions of 
diaphragm, with excursions restricted, moderate myocardial 
deficiency, and one or more of the following: thickened 
pleura, restricted expansion of lower chest, compensating 
contralateral emphysema, deformity of chest, scoliosis, 
hemoptysis at intervals thereby warranting the next higher 
rating of 40 percent under the old criteria.  




Moreover, there is no competent medical evidence 
demonstrating the veteran's FEV-1 is 56 to 70 percent of the 
predicted value, or; the FEV-1/FVC ratio is 56-70 percent of 
the  predicted value, or; the DLCO (SB) is 56 to 65 percent 
of the predicted value thereby meeting or more nearly 
approximating the criteria for the next higher rating of 30 
percent under the new criteria.  

Further, the mild nature of the veteran's symptomatology does 
not provide a basis upon which to predicate the assignment of 
any rating higher than 20 percent at this time under any 
Diagnostic Code.

There has been no evidence presented to show that the 
veteran's service connected residuals of the pleural cavity 
injury have caused him to lose a significant amount of time 
from work, or to undergo frequent or prolonged 
hospitalization which might otherwise warrant consideration 
of an extra-schedular rating.  See 38 C.F.R. § 3.321(1998).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Left heel scar

Following a comprehensive review of the evidence the Board 
notes that service-connection was granted for a left heel 
scar as a consequence of a shell fragment wound in active 
service.  Therefore, in addition to reviewing the service-
connected disability under the Diagnostic Codes pertaining to 
scars the Board must also consider the appropriate laws and 
regulations pertaining to muscle injuries.  In this respect, 
the Board notes that the veteran's left heel scar may be 
rated by analogy under Diagnostic Code 5310 as noted above.  

However, after a review of the medical findings and history 
of the disability it becomes apparent that the veteran's left 
heel scar is the result of a superficial shell fragment wound 
injury manifested by no more than a recurring tender and 
painful scar and X-ray evidence of retained foreign metallic 
fragments but without associated muscle, bone or nerve 
damage, nor functional impairment of the left foot.  In other 
words, the criteria for even a compensable evaluation of 10 
percent is not shown under diagnostic Code 5310 or for that 
matter under Diagnostic Code 5284 for other foot injuries as 
both criteria require moderate disability for the assignment 
of 10 percent.  

Similarly, both Diagnostic Code criteria for a 20 percent 
evaluation require the presence of moderately severe 
disability.  The Board notes that in the present case the 
pertinent findings are suggestive of a recurring symptomatic 
left heel scar that may be considered to more nearly 
approximate the criteria for a tender and painful scar 
thereby meeting the criteria for a compensable rating of 10 
percent under Diagnostic Code 7804.  

There has been no evidence presented to show that the 
veteran's service connected left heel scar caused him to lose 
a significant amount of time from work, or to undergo 
frequent or prolonged hospitalization which might otherwise 
warrant consideration of an extra-schedular rating.  See, 
38 C.F.R. § 3.321(1998).


ORDER

The veteran not having submitted a well-grounded claim for 
entitlement to service connection for achalasia with 
dysphagia secondary to service-connected residuals of a 
gunshot wound to the chest, with rib resection, the appeal is 
denied.

Entitlement to a disability rating higher than 20 percent for 
the residuals of a gunshot wound to the chest, with rib 
resection, is denied.

Entitlement to an initial evaluation of 50 percent for PTSD 
is granted, subject to the regulations governing the payment 
of monetary benefits.

Entitlement to an increased (compensable) evaluation of 10 
percent for a left heel scar is granted, subject to the 
regulations governing the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

